First of all, let 
me convey to all members of the General Assembly the greetings of the people 
of Djibouti. 
I should like to take this opportunity to address to you, Mr. President, 
my warmest congratulations on your election to the presidency of the General 
Assembly at its forty-seventh session. I am convinced that you will guide our 
deliberations in such a way as to bring them to a successful conclusion, and I 
wish you every success. 
That was the case at last year's session, at which Mr. Samir Shihabi, 
Ambassador of a great fraternal country, the Kingdom of Saudi Arabia, presided 
over the General Assembly. We are indebted to him for the important 
achievements in the field of restructuring and revitalizing the United 
Nations. I should like to express to the former Permanent Representative, who 
is leaving us, our best wishes for the future. 
I should also like to pay a well-deserved tribute to the son of Africa 
and the Arab world, my brother and friend Mr. Boutros Boutros-Ghali, 
Secretary-General of the United Nations, for the dignified and enlighten way 
in which, for almost a year, he has been discharging his duties in the 
Secretariat. I wish to emphasize that my country fully appreciates the 
efforts Mr. Boutros-Ghali is making to find lasting solutions to the various 
crises and wars throughout the world, thus promoting peace and international 
cooperation. 
Moreover, in his annual report on the activities of the Organization, the 
Secretary-General has highlighted the many vital issues before the United 
Nations ranging from the Organization's financial crisis to its added 
responsibilities as a result of the changes under way, which are sorely 
testing the resources available to the Organization. 
In this respect, the establishment by the Secretary-General of an 
advisory group of eminent persons to study and formulate proposals to make the 
United Nations financially solvent seems to us to be an appropriate and timely 
initiative. 
Lastly, it is with great pleasure that I welcome the States which have 
joined the United Nations this year. 
The end of the cold war has brought important issues into sharp focus, 
namely, sovereignty, peace-keeping and democracy. National boundaries are 
fast collapsing and internal civil strife is growing with increasing intensity. 
The changing context of the international political landscape and the 
concomitant flareup of conflicts in many regions of the world are sufficient 
reason to reflect upon new ways and means to contain the evolving threats to 
international peace and security. In that regard, the Secretary-General's 
Agenda for Peace contains ideas and proposals such as the use of preventive 
diplomacy, peace-keeping and peace-making; it deserves the fullest attention 
of the General Assembly. 
States new and old are ravaged by ethnic and clan rivalries. The United 
Nations therefore needs the unwavering support of the international community 
in order to be able to respond urgently, effectively and substantially to 
these new phenomena of our time. Will the nascent democracies, in their weak 
and poorly equipped condition, be able to cope with urgent demands for 
material improvement? And if they cannot deliver, could they not lose popular 
support? Democracy under relatively favourable conditions is obviously far 
different both in theory and in practice indeed, in every respect from 
democracy in a country in a vicious circle of dependence, poverty and 
instability. 
The proliferation of political parties in a pluralistic system invariably 
leads to parties based on ethnicity. Clearly, there must be an alternative 
framework for these democracies suffering from dire economic conditions and 
from chronic problems of debt, disease, hunger and poverty. The Speaker of 
Namibia's National Assembly described the situation forthrightly: 
"We have learned that once you have acquired a constitution and achieved 
the goal of political independence and freedom, you will find that you 
cannot eat votes in a ballot box". 
In Africa and many countries elsewhere in the developing world, we see 
pressure being exerted to reduce and disperse national sovereignty. This is a 
dangerous precedent in the new regional and international order that is 
emerging. In his address to the summit of non-aligned countries at Jakarta, 
the Secretary-General forcefully expressed his apprehension, saying that 
"Recent geopolitical changes are characterized by a greater degree 
of homogeneity in the world, which we welcome as a precious harbinger of 
concord and unity. Yet neither decolonization nor the dismantling of the 
blocs has erased the phenomenon of power. Attempts to dominate, either 
world-wide or regionally, remain. They continue to threaten the weakest 
and poorest States, which are still the most numerous in the world". 
I share the view of the Secretary-General that the new world order must 
be based on democracy in international relations, and that at the same time 
each of us, particularly the developing countries, must remain steadfast on 
the fundamental principles of national sovereignty, non-intervention in the 
internal affairs of a State, and international cooperation. 
In my last address to this Assembly, on 21 September 1977, on the 
occasion of my country's admission to the United Nations, I described in 
addition to the joy we felt on acceding to our freedom my determination to 
contribute to adherence to respect for human rights in the Horn of Africa. 
That ambition was no doubt too lofty, or premature, for since then too many 
events - often tragic have occurred; their harmful consequences show no sign 
of abatement. 
We are aware of, and grateful for, the vital and essential role played by 
the Secretary-General in bringing the question of Somalia squarely before the 
Security Council, in the signature of the cease-fire agreement concluded in 
New York between hostile brothers, and in the deployment of United Nations 
forces to deliver humanitarian assistance. 
Thus, to the international community, which has now made a massive 
response with humanitarian assistance, we convey all our gratitude and our 
support in this urgent task, which includes the restoration of civil peace and 
security in Somalia. 
The nightmarish sight of children breathing their last in their mothers' 
emaciated arms, and those equally unbearable images of women and old men who 
no longer have the strength even to walk or to show the least expression in 
their faces and whose death is already in their eyes, shocked us as they 
shocked the whole world. In the name of what might could a whole nation 
condemn itself to self-destruction? The tragedy in Somalia is not inevitable; 
that is to say, human stupidity sometimes causes more devastation than natural 
disasters. While the world has belatedly come to realize the full extent of 
what is happening today in that country, there is nothing to indicate that 
this tragedy will not claim more victims hundreds of thousands of them in 
the months to come. 
Somalia as we knew it no longer exists. In the absence of national 
government and central authority, the nation has been plunged into total 
anarchy. Indeed, it has returned to a state of veritable barbarism. 
The differences involved have nothing to do with ideology or politics. 
It is simply sheer, blind obsession with power. We clearly see the result of 
the tenacity of the oppressive, tyrannical warlords and clans who have reduced 
a whole country to rubble. 
Somalia, which has never in its history known such a famine or such a 
disaster, needs all of us to save it from this apocalypse that has descended 
on its people, victims of the folly and narrow-minded egotism of men. A whole 
country has been razed, reduced to rubble, by war, drought and famine. It is 
a wasteland ruled by armed gangs of bandits and looters. death, human misery 
and abject poverty are rampant. 
Providing humanitarian assistance under such conditions of warfare is 
extremely dangerous. In Somalia's neighbouring countries, including Djibouti< 
the Somali refugees are either in urban centres, straining already-limited and 
underdeveloped resources, or in camps that are dangerously crowded, facing 
shortages of food and medical supplies. 
Nobody can say with certainty how many people have already died, but at 
least 1.5 million people, one-third of the population, are threatened with 
starvation, children, women and old people being especially vulnerable. I can 
only echo the desperation of a Red Cross official in Baidoa who said, "We are 
in the middle of the tunnel, and we can't see the light yet." 
Our hearts go out to the personnel of the international humanitarian 
organizations who, despite the dangers, care for, feed and save the lives of 
the innocent victims of this senseless fratricide. 
The question before us today is not only how to save lives through the 
delivery of sufficient food to end the famine or how to stop the senseless 
fighting. Rather, in a scenario like that of Somalia, the question is what 
the United Nations, together with the international community, can devise 
collectively to reorganize a new nation of Somalia. Let us make a commitment 
today that we are bound together by the purposes and principles enshrined in 
the Charter not to let any country simply vanish from our midst! 
There is another persistent crisis which continues to shock us all, 
namely, the conflict in Bosnia and Herzegovina. The entire world is horrified 
at the war being waged in that very young republic. For several months now, 
the country has been facing armed aggression from outside. The efforts made 
to date by the international community to halt the aggression by Serbia and 
Montenegro by political and economic means and to settle this crisis 
peacefully have been in vain. It is, on the contrary, becoming more and more 
evident that the Serbian authorities are using this conflict to carry out a 
policy of "ethnic cleansing". 
If peace is to prevail in that region, all the provisions of the 
agreement reached at the London Conference must be implemented immediately. 
And if hostilities still continue, we call on the international community to 
implement all the provisions of the Security Council resolutions concerning 
recourse to all necessary measures, including military force, to come to the 
aid of that martyred country. 
Djibouti is addressing the Organization today at a time when it is in the 
process of overcoming a war that has been imposed upon it. It will succeed, 
thanks to the unfailing attachment of Djiboutians to their homeland and their 
will to live together in peace; thanks to the support of fraternal and 
friendly countries, and thanks, lastly, to the continued assistance of the 
United Nations in defence of our right to sovereignty, independence and peace. 
Since its accession to independence, on 27 June 1977, the Republic 
of Djibouti has had to face not only complex problems of economic and 
social development, but also and above all - the negative impact on its 
precarious socio-economic infrastructure of the constant, destabilizing 
wars in the region. 
Devastation is never confined to the geographical area of one 
country or one subregion; it extends across frontiers and endangers the 
stability of neighbouring countries, whose populations are, in most cases, 
of the same origin. 
This is precisely what is happening in Djibouti, whose population is 
increasing daily as a result of the continual influx of men, women and 
children with no alternative but to abandon their country for a more 
hospitable environment. For many months now Djibouti has been playing 
host to an alarming number of refugees and displaced persons. I therefore 
feel compelled to look to the future needs of our State, which cannot 
indefinitely share its meagre resources without risking to the adverse 
reactions of the community whose interests it has a duty to safeguard. 
While we have been struggling through this difficult ordeal the 
international community, rather than relieving and helping us, has 
unfortunately perceived the problem only from the purely humanitarian 
standpoint, thus disregarding the negative consequences for the entire 
social and economic life of my country. 
In response to the egalitarian ideas we have been hearing for many 
years, which originate from beyond our frontiers, my Government has been 
constantly engaged in examining all possibilities which might lead to the 
restoration of peace. It has also pursued a process leading to the 
establishment of new institutions, which were put to the judgement of the 
voters at the beginning of this month. 
The response of the people was astonishingly clear. The vote was 
preceded by a law instituting a general amnesty relating to events during 
the period characterized by the de facto partition, brought about on the 
initiative of a negligible portion of the population. They had 
considerable foreign reinforcements, who came from not very far away, and 
whose motives, as well as the origin of the resources they received, were 
not hard to ascertain. 
Some may consider that this is only a phase, despite the 
introduction of a multiparty system and the fixing of dates for the people 
to choose their representatives at all levels of political life. I 
believe that I have reason to hope that, with the understanding of 
friendly countries, the support of international organizations, the good 
will of our people and the help of the Almighty, our nation can look to a 
future full of possibilities and with renewed hope. 
The serious recent events in South Africa in particular, the 
Boipatong massacre on 17 June 1992 and more recently the killing of 28 
demonstrators show the extent to which violence is still the order of 
the day. The refusal of the South African authorities to control that 
violence is casting a shadow over the progress made in South Africa's 
political life and is disrupting the process of peaceful change which the 
majority of the South African people so earnestly desire. 
There is no alternative to negotiations for peaceful change in South 
Africa. To this end, the international community will have to continue to 
put pressure on the authorities in Pretoria to take the energetic measures 
required to contain once and for all the forces opposed to the elimination 
of apartheid. To do this, they must create a climate of security 
conducive to the resumption of dialogue for the emergence of a united, 
democratic and non-racial South Africa. 
We welcome the deployment of United Nations observers, who I hope 
will help to avoid further massacres and to relaunch a constructive 
dialogue between the Government and the majority of the South African 
population. 
All of our attention has been focused on the initiatives and efforts 
under way in Washington to promote a credible peace that will lead to a 
just and comprehensive solution to the Arab-Israeli crisis. In welcoming 
those developments, Djibouti pays tribute to the Government of the United 
States of America and to all those contributing to the establishment of a 
just and lasting peace in that part of the Middle East. 
Nevertheless, the following are essential conditions for peaceful 
coexistence among the peoples of the region; the self-determination of the 
Palestinian people; a total freeze on settlements; the abandonment of all 
repressive policies and practices against the population of the occupied 
territories; and the withdrawal from all the Arab territories occupied 
since June 1967, including East Jerusalem. 
Like all nations of the world, the Arabs want peace. They have 
demonstrated this desire and proved it time and again through a series of 
goodwill gestures and indeed through substantial major compromises in the 
current negotiating framework. This wisdom and this openness of mind have not 
to date been reciprocated by compatible language. What the Arabs are calling 
for is comprehensive and genuine talks that fully and seriously address the 
key issues of peace, land and security. Let us see if Israel will start once 
and for all to negotiate in good faith. Let us see if it will move in tandem 
with the propitious international political climate. By continually demanding 
more security and more concessions while the status quo over territory and 
peace persists, Israel is simply squandering a precious moment. It is high 
time that reason prevailed over age-old hatred, acrimony, injustice and 
obstinacy. 
In his annual report on the work of the Organization, the economic 
situation in the world in general and, in particular, the constant 
deterioration of the economies of most of the developing countries, the 
Secretary-General amply illustrates the bleak economic situation that exists 
in most of the world. Although the responsibility for solving economic 
problems at the national level rests in the first place with the countries 
concerned, no national effort, however forceful it may be, can be viably 
sustained unless it is undertaken within the framework of a responsibility 
shared with the international community and, even more important, unless it is 
backed by appropriate arrangements, a favourable environment and effective 
international assistance. 
The task facing the Africans is complex and of considerable scope. It 
will call for great efforts, indeed sacrifices, on our part. In this respect 
the new programme for the development of Africa in the 1990s, which is a 
contract between Africa and its international partners, merits the support of 
the international community. 
I cannot disregard the fact that the impressive changes we have mentioned 
have taken place against a background of rising levels of poverty among vast 
sectors of the world's population. Redefining international cooperation for 
development must consequently be the new priority of the multilateral 
programme. It is thus essential to define a broader approach to this 
cooperation, one which pays particular attention to the developing countries 
in general, and to the least developed countries in particular, with a view to 
achieving sustainable development. 
The adoption of the Rio Declaration, Agenda 21 and the other agreements 
reached at the historic Rio Conference demonstrates that the international 
community is prepared to work in partnership for the protection of the 
environment and the introduction of a development taking into account the 
economic equilibrium of all. The "Spirit of Rio" has engendered great hopes 
for the one billion human beings living in extreme deprivation. Now 
everything depends on the follow-up and implementation of the programmes 
agreed. 
The new mechanisms and practical measures to be negotiated during this 
session of the General Assembly ought, in our view, to permit access by the 
developing countries to technology and additional financial resources. We 
express the hope that the pledges to finance the objectives of Agenda 21 will 
be commensurate with the task; the credibility of the international community 
is at stake. The new commission on sustainable development, soon to be 
established, will have to provide the necessary infusion of energy and 
institute bold policies that will enable us to face the attendant challenges. 
In conclusion, we in the Republic of Djibouti are confidently awaiting 
the day when all the peoples of the Horn of Africa will have overcome the 
spectre of famine and poverty and will live in peace and prosperity. 